1

2                                                                             JS-6
3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE BRENDA C. HAN,              )        Case No. CV 18-3841 FMO
                                       )
12                   Chapter 7 Debtor, )                (BK Case No. 2:17-bk-16419 BR)
     ________________________________ )                 (Adv. Case No. 2:18-ap-1094 BR)
13                                     )
     BRENDA C. HAN,                    )
14                                     )
                     Appellant,        )        ORDER DISMISSING APPEAL WITH
15                                     )        PREJUDICE
                v.                     )
16                                     )
     WESLEY H. AVERY, as Chapter 7     )
17   trustee,                          )
                                       )
18                   Appellee.         )
                                       )
19

20         Having reviewed the Stipulation to Dismiss Appeal with Prejudice, (Dkt. 18), IT IS

21   ORDERED THAT:

22         1. The Stipulation to Dismiss Appeal with Prejudice (Document No. 18) is approved.

23         2. The appeal is dismissed with prejudice.

24   Dated this 10th day of December, 2018.

25                                                                  /s/
                                                             Fernando M. Olguin
26                                                      United States District Judge

27

28
